Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/22/2020 was considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Botos on 4/27/2022.
The application has been amended as follows: 
IN THE CLAIMS

	1. Cancel claims 1-13.
	2. Add new claims as follows: 
14. (Currently amended) A radially compressible and expandable rotor for a fluid pump  having a hub  and at least one conveying element which has a plurality of struts and at least one membrane  which can be spanned between them, wherein at least one first group of struts is pivotable into a pivot plane, starting from a common base, and can thus be spanned open in a manner of a fan, and wherein the conveying element lies along the hub and contacts it over its full length in an expanded state.
15. (Currently amended) A rotor in accordance with claim 14, wherein a first cut-out is provided in the hub in which at least the first group of struts is at least partly received in a compressed state.
16. (Currently amended) A rotor in accordance with claim  15, wherein a common pivot axis of a plurality of struts is arranged in a region of the first cut-out.
17.  (Currently amended) A rotor in accordance with claim 16, wherein the pivot axis passes through the first cut-out and extends tangentially to a peripheral direction of the hub .
18. (Currently amended) A rotor in accordance with claim 15, wherein two conveying elements are provided which each have a group of struts which can be spanned open in the manner of a fan, which are disposed opposite one another at a periphery of the hub and which are at least partly received in the first cut-out of the hub in the compressed state.
19.   (Currently amended) A rotor in accordance with claim 14, wherein each of the conveying elements lies along the hub at both sides of a respective cut-out and contacts the hub in the expanded state in each case.
20.  (Currently amended) A rotor in accordance with claim 14,wherein the membrane is inclined at least sectionally with respect to a rotor axis in the expanded state.
21.  (Currently amended) A rotor in accordance with claim 20, wherein at least one strut is angled or curved out of the pivot plane of the struts at least over a part of its length with respect to further struts.
22.  (Currently amended)  A rotor in accordance with claim 14, wherein at least the struts of the group within the respective cut-out which can respectively be spanned open in the manner of a fan are pivotably mounted on a shaft.
23.  (Currently amended) A rotor in accordance with claim 18, wherein two cut-outs at the hub are connected to one another in a throughgoing manner and form a passage opening of the hub.
24. (Currently amended)  A rotor in accordance with claim 14, wherein the pivotable struts are connected to one another by film hinges at their base.
25. (Currently amended) A rotor in accordance with claim 14, wherein different struts having different lengths are provided.
26. (Currently amended) A rotor in accordance with claim 14, wherein at least one reception apparatus, in particular a rail, is provided along the hub for the reception of outer struts of the conveying elements in the expanded state.
END OF AMENDMENT

	The amendment is made to remove references numbers present in the original PCT claims, better present the preambles and claim dependency in accordance with USPTO practice, and correct antecedent basis.
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the novel and non-obvious reasons for allowance is that the conveying element lies along and contacts the hub over the conveying element’s full length in an expanded state.  The prior art shows that the conveying element only contacts the hub at a hinged region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Townsend US 20050101200 and Huang US 20020094273 each show a rotor with expanding rotor blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/2/2022